EXHIBIT 10.5

 

 

2016-A SERVICING SUPPLEMENT

 

to the

 

SECOND AMENDED AND RESTATED
SERVICING AGREEMENT

 

dated as of July 22, 2005,
as amended and restated as of December 1, 2015

 

among

 

FORD MOTOR CREDIT COMPANY LLC,
as Servicer for the Collateral Specified Interests
and the 2016-A Reference Pool and as Lender,

 

CAB EAST LLC and
CAB WEST LLC,
each acting for its series of limited liability company interests
designated as the “Collateral Specified Interest,”
as a Titling Company

 

and

 

HTD LEASING LLC,
as Collateral Agent

 

Dated as of March 1, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

 

 

Section 1.1.

Usage and Definitions

1

 

 

 

ARTICLE II 2016-A REFERENCE POOL

1

 

 

Section 2.1.

Acknowledgment

1

 

 

 

ARTICLE III SERVICING OF LEASES AND LEASED VEHICLES

2

 

 

Section 3.1.

Engagement

2

Section 3.2.

Collection of Payments; Extensions and Amendments

2

Section 3.3.

Servicer’s Reallocation of Leases and Leased Vehicles

2

Section 3.4.

Servicer Reports and Compliance Statements

3

Section 3.5.

Notices Under Servicing Agreement

4

Section 3.6.

Sarbanes-Oxley Certificates

4

Section 3.7.

Securities and Exchange Commission Filings

5

Section 3.8.

Review of Servicer’s Records

5

Section 3.9.

Servicer’s Authorized and Responsible Persons

5

Section 3.10.

Servicer’s Fees

5

Section 3.11.

Servicer’s Expenses

6

 

 

 

ARTICLE IV ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS

6

 

 

Section 4.1.

Bank Accounts

6

Section 4.2.

Investment of Funds in Bank Accounts

7

Section 4.3.

Deposits and Payments

8

Section 4.4.

Advances.

9

Section 4.5.

Payment of Advances

10

Section 4.6.

Reserve Account Draw Amount

10

Section 4.7.

Direction to Indenture Trustee for Distributions

10

 

 

 

ARTICLE V SERVICER

10

 

 

Section 5.1.

Servicer’s Representations and Warranties

10

Section 5.2.

Indemnities of Servicer

10

Section 5.3.

Reference Pool Servicer Termination Events

11

Section 5.4.

Servicer May Own Exchange Note and Notes

11

 

 

 

ARTICLE VI TERMINATION

12

 

 

Section 6.1.

Clean-Up Call

12

Section 6.2.

Termination of Servicing Supplement

12

 

 

 

ARTICLE VII OTHER AGREEMENTS

12

 

 

Section 7.1.

No Petition

12

Section 7.2.

Conflict with Servicing Agreement

12

 

 

 

ARTICLE VIII MISCELLANEOUS

13

 

 

Section 8.1.

Amendments

13

Section 8.2.

Benefit of Agreement; Third-Party Beneficiaries

13

Section 8.3.

GOVERNING LAW

13

Section 8.4.

Severability

13

Section 8.5.

Headings

13

Section 8.6.

Counterparts

13

 

 

 

Exhibit A

Form of Monthly Investor Report

EA-1

 

i

--------------------------------------------------------------------------------


 

2016-A SERVICING SUPPLEMENT, dated as of March 1, 2016 (this “Supplement”), to
the Second Amended and Restated Servicing Agreement, dated as of July 22, 2005,
as amended and restated as of December 1, 2015 (the “Servicing Agreement”),
among FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as
Servicer for the Collateral Specified Interests and the 2016-A Reference Pool
and as Lender under the Credit and Security Agreement, CAB EAST LLC, a Delaware
limited liability company, and CAB WEST LLC, a Delaware limited liability
company, each acting for its series of limited liability company interests
designated as the “Collateral Specified Interest,” as a Titling Company, and HTD
Leasing LLC, as Collateral Agent.

 

BACKGROUND

 

The Borrowers and the Lender have determined to issue the 2016-A Exchange Note
and to designate the 2016-A Reference Pool under the Credit and Security
Agreement and the Exchange Note Supplement.

 

The parties have determined to enter into this Supplement according to
Section 2.3 of the Servicing Agreement to acknowledge the designation of the
2016-A Reference Pool and identify the additional obligations required of the
Servicer for the 2016-A Reference Pool and the 2016-A Exchange Note.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not defined in this Supplement are defined in Appendix 1 to the
2016-A Exchange Note Supplement, dated as of March 1, 2016 (the “Exchange Note
Supplement”), to the Second Amended and Restated Credit and Security Agreement,
dated as of July 22, 2005, as amended and restated as of December 1, 2015 (the
“Credit and Security Agreement”), among CAB East LLC and CAB West LLC, as
Borrowers, U.S. Bank National Association, as Administrative Agent, the
Collateral Agent and Ford Credit, as Lender and Servicer, or in Appendix A to
the Credit and Security Agreement.  Appendix 1 and Appendix A also contain usage
rules that apply to this Supplement.  Appendix 1 and Appendix A are incorporated
by reference into this Supplement.

 

ARTICLE II
2016-A REFERENCE POOL

 

Section 2.1.                                 Acknowledgment.  The parties
acknowledge that the Leases and Leased Vehicles listed in Schedule A to the
Exchange Note Supplement have been allocated to the Reference Pool designated as
the “2016-A Reference Pool” under the Exchange Note Supplement.  References in
this Supplement or in any other Transaction Document to “Leases” and “Leased
Vehicle” will be to the Leases and Leased Vehicles, respectively, then allocated
to the 2016-A Reference Pool, unless the context otherwise requires.

 

--------------------------------------------------------------------------------


 

ARTICLE III
SERVICING OF LEASES AND LEASED VEHICLES

 

Section 3.1.                                 Engagement.  Each party agrees that
the Servicer under the Servicing Agreement is also engaged as Servicer under
this Supplement for the 2016-A Reference Pool and the 2016-A Exchange Note and
will act as agent of each Titling Company in the management and control of the
Leases and Leased Vehicles and for all other purposes in this Supplement and the
Servicing Agreement, and Ford Credit accepts the engagement.

 

Section 3.2.                                 Collection of Payments; Extensions
and Amendments.  The Servicer will use reasonable efforts to collect all
payments due under each Lease in the 2016-A Reference Pool. The Servicer may
waive late payment charges or other fees that may be collected in the ordinary
course of servicing a Lease.  The Servicer may grant extensions, refunds,
rebates or adjustments on a Lease or amend a Lease according to the Servicing
Procedures.  However, if the Servicer (a) grants a Payment Extension or Term
Extension on a Lease in the 2016-A Reference Pool resulting in the final payment
date of the Lease being later than the Final Scheduled Payment Date of the most
junior Class of Notes issued by the Issuer or (b) modifies the amount of the
Base Payment due on a Lease, it will reallocate the Lease and the related Leased
Vehicle to the Revolving Facility Pool under Section 3.3, unless it is required
to take the action by law or court order.

 

Section 3.3.                                 Servicer’s Reallocation of Leases
and Leased Vehicles.

 

(a)                                 Reallocation for Servicer Modifications.  If
an extension or modification of a Lease and Leased Vehicle is made that requires
them to be reallocated under Section 3.2, the Servicer will reallocate the Lease
and Leased Vehicle to the Revolving Facility Pool.

 

(b)                                 Reallocation for Breach of Servicer’s
Obligations.  If a Responsible Person of the Servicer has knowledge, or receives
notice from the Collateral Agent, the Depositor, the 2016-A Exchange Noteholder,
the Owner Trustee or the Indenture Trustee, of a breach of the Servicer’s
obligations in Section 3.3(e) or (f) of the Servicing Agreement that has a
material adverse effect on a Lease or Leased Vehicle, the Servicer will
reallocate the Lease and Leased Vehicle to the Revolving Facility Pool.

 

(c)                                  Reallocation for System Limitation or
Inability to Service.  If the Servicer, in its sole discretion, determines that
as a result of a receivables systems error or receivables systems limitation or
for any other reason the Servicer is unable to service a Lease according to the
Servicing Procedures and the terms of this Supplement and the Servicing
Agreement, the Servicer may reallocate the Lease and Leased Vehicle to the
Revolving Facility Pool.

 

(d)                                 Reallocation for Disaster Extension Offers. 
If the Servicer offers Payment Extensions to Lessees located in a major disaster
area as declared by the Federal Emergency Management Agency before the Closing
Date and a Lessee accepts the offered Payment Extensions which results in the
related Lease being extended for a total of more than three months, the Servicer
will reallocate the related Lease and Leased Vehicle to the Revolving Facility
Pool.

 

(e)                                  Reallocation of Leases and Leased Vehicles;
Payment of Administrative Reallocation Amount.  For any reallocation of a Lease
and Leased Vehicle by the Servicer under this Section 3.3, the Servicer will
reallocate the Lease and Leased Vehicle by paying the

 

2

--------------------------------------------------------------------------------


 

Administrative Reallocation Amount on the Business Day before the Payment Date
(or, with satisfaction of the Rating Agency Condition, on the Payment Date)
related to the Collection Period in which the Servicer made the extension or
modification on the Lease, has knowledge or receives notice of the breach or
determines the need for reallocation or, at the Servicer’s option, on or before
the following Payment Date, unless the breach is cured in all material respects
before that Payment Date.  If Ford Credit is the Servicer, it may pay any
Administrative Reallocation Amounts according to Section 4.3(c).

 

(f)                                   Reallocation of Leases and Leased
Vehicles.  When the Servicer’s payment of the Administrative Reallocation Amount
for a Lease and Leased Vehicle is included in Exchange Note Available Funds for
a Payment Date, the Lease and Leased Vehicle will be deemed to have been
reallocated to the Revolving Facility Pool, effective as of the last day of the
Collection Period before the related Collection Period.  After the reallocation,
the Servicer will mark its receivables systems to indicate that the lease and
leased vehicle is no longer a Lease and Leased Vehicle in the 2016-A Reference
Pool.

 

(g)                                  No Obligation to Investigate.  None of the
Servicer, the Collateral Agent, the Issuer, the Owner Trustee, the Indenture
Trustee, the Sponsor, the Depositor or the Administrator will be obligated to
investigate whether a breach or other event has occurred that would require the
reallocation of any Lease and Leased Vehicle under this Section 3.3 or whether
any Lease and Leased Vehicle is required to be reallocated under this
Section 3.3.

 

(h)                                 Reallocation is Sole Remedy.  The sole
remedy of the Collateral Agent, the Depositor, the 2016-A Exchange Noteholder,
the Owner Trustee, the Indenture Trustee and the Secured Parties for the
occurrence of a condition stated in Section 3.2 or a breach of the covenants
made by the Servicer in Section 3.3(e) or (f) of the Servicing Agreement is the
Servicer’s reallocation of the Lease and the Leased Vehicle to the Revolving
Facility Pool under this Section 3.3.

 

Section 3.4.                                 Servicer Reports and Compliance
Statements.

 

(a)                                 Monthly Investor Report.  At least two
Business Days before each Payment Date, the Servicer will deliver to the
Depositor, the Issuer, the Indenture Trustee, the Note Paying Agent, the
Administrator and the Rating Agencies a servicing report substantially in the
form of Exhibit A (the “Monthly Investor Report”) for that Payment Date and the
related Collection Period.  A Responsible Person of the Servicer will certify
that the information in the Monthly Investor Report is accurate in all material
respects.

 

(b)                                 Annual Statement of Compliance.  The
Servicer will deliver to the Depositor, the Issuer, the Indenture Trustee, the
Administrator and the Rating Agencies within 90 days after the end of each year,
starting with the year after the Closing Date, an Officer’s Certificate signed
by a Responsible Person of the Servicer, stating that (i) a review of the
Servicer’s activities during the prior year and of its performance under this
Supplement and the Servicing Agreement has been made under the Responsible
Person’s supervision and (ii) to the Responsible Person’s knowledge, based on
the review, the Servicer has fulfilled in all material respects all of its
obligations under this Supplement and the Servicing Agreement throughout the
prior year or, if there has been a failure to fulfill any obligation in any
material respect, stating each failure known to the

 

3

--------------------------------------------------------------------------------


 

Responsible Person and the nature and status of the failure.  A copy of this
Officer’s Certificate may be obtained by any Noteholder or Note Owner by request
to the Indenture Trustee.

 

(c)                                  Report on Assessment of Compliance with
Servicing Criteria and Attestation.  The Servicer will:

 

(i)                                     deliver to the Depositor, the Issuer,
the Indenture Trustee, the Administrator and the Rating Agencies, a report on
its assessment of compliance with the minimum servicing criteria during the
prior year, including disclosure of any material instance of non-compliance
identified by the Servicer, as required by Rules 13a-18 and 15d-18 of the
Exchange Act and Item 1122 of Regulation AB; and

 

(ii)                                  cause a firm of registered public
accountants to deliver an attestation report on the assessment of compliance
with the minimum servicing criteria that (A) satisfies the requirements of
Rule 13a-18 or 15d-18 under the Exchange Act, as applicable, (B) complies with
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and
(C) indicates that the firm is qualified and independent within the meaning of
Rule 2-01 of Regulation S-X under the Securities Act.

 

These reports will be delivered within 90 days after the end of each year,
starting in the year after the Closing Date.  A copy of these reports may be
obtained by any Noteholder or Note Owner by a request to the Indenture Trustee.

 

(d)                                 Termination of Reporting Obligation.  The
Servicer’s obligation to deliver or cause the delivery of reports under this
Section 3.4 will terminate on payment in full of the Notes.

 

Section 3.5.                                 Notices Under Servicing Agreement.

 

(a)                                 Notices and Certificates Under Servicing
Agreement.  The Servicer will deliver each notice or certificate received by it
or delivered by it under the Servicing Agreement relating to this Supplement or
the 2016-A Reference Pool to the Issuer, the Indenture Trustee and the
Administrator within five Business Days of receipt or delivery by the Servicer.

 

(b)                                 Notice of Merger or Consolidation.  The
Servicer will notify the Exchange Noteholder and the Rating Agencies of any
merger, consolidation, succession or assignment under Section 7.7 of the
Servicing Agreement.

 

(c)                                  Notice of Reference Pool Servicer
Termination Event.  The Servicer will notify the Depositor, the Issuer, the
Indenture Trustee, the Administrator and the Rating Agencies of any Reference
Pool Servicer Termination Event for the 2016-A Reference Pool or any event that
with the giving of notice or lapse of time, or both, would become a Reference
Pool Servicer Termination Event for the 2016-A Reference Pool, no later than
five Business Days after a Responsible Person of the Servicer has knowledge of
the event.

 

Section 3.6.                                 Sarbanes-Oxley Certificates.  If
directed by the Administrator, the Servicer will prepare, execute and deliver
all certificates or other documents required to be delivered by the Issuer under
the Sarbanes-Oxley Act of 2002.

 

4

--------------------------------------------------------------------------------


 

Section 3.7.                                 Securities and Exchange Commission
Filings.  To the extent permitted by law, the Servicer is authorized to execute
and, on the request of the Issuer or the Administrator, will execute and file,
on behalf of the Issuer, any Securities and Exchange Commission filings required
to be filed by the Issuer under Section 7.3 of the Indenture.

 

Section 3.8.                                 Review of Servicer’s Records.  The
Servicer will maintain records and documents relating to its performance under
this Supplement and the Servicing Agreement according to its customary business
practices.  On reasonable request not more than once during any year, the
Servicer will give the Issuer, the Depositor, the Administrator, the Owner
Trustee and the Indenture Trustee (or their representatives) access to the
records and documents to conduct a review of the Servicer’s performance under
this Supplement and the Servicing Agreement.  Any access or review will be
conducted at the Servicer’s offices during its normal business hours at a time
reasonably convenient to the Servicer and in a manner that will minimize
disruption to its business operations.  Any access or review will be subject to
the Servicer’s confidentiality and privacy policies.

 

Section 3.9.                                 Servicer’s Authorized and
Responsible Persons.  On or before the Closing Date, the Servicer will notify
the Indenture Trustee and the Owner Trustee of each Person who (a) will be
authorized to give instructions and directions to the Indenture Trustee and the
Owner Trustee on behalf of the Servicer and (b) is a Responsible Person for the
Servicer.  The Servicer may change such Persons by notifying the Indenture
Trustee and the Owner Trustee.

 

Section 3.10.                          Servicer’s Fees.

 

(a)                                 Reference Pool Servicing Fee.  As
compensation for performing its obligations under the Servicing Agreement and
this Supplement relating to the 2016-A Reference Pool, the Servicer will be paid
the Reference Pool Servicing Fee.

 

(i)                                     The “Reference Pool Servicing Fee” will,
for a Collection Period, be an amount equal to the sum of (A) the product of:
(1) one-twelfth of 1.00%; times (2) the Pool Balance as of the last day of the
prior Collection Period (or the Cutoff Date for the first Collection Period),
plus (B) the portion of the Reference Pool Servicing Fee for the prior
Collection Period, if any, that was not paid on the related Payment Date.

 

(ii)                                  The Reference Pool Servicing Fee will be
payable solely from, and the right of the Servicer to receive the Reference Pool
Servicing Fee will be limited in recourse to, the 2016-A Collections and other
amounts applied to the payment of that fee under the Exchange Note Supplement.

 

(b)                                 Lease Administration Amounts.  As additional
compensation for performing its obligations under the Servicing Agreement and
this Supplement and as reimbursement for costs and expenses incurred in
performing its obligations, the Servicer will be entitled to retain for its own
account Lease Administration Amounts (or to withdraw and retain Lease
Administration Amounts that nevertheless have been deposited in the Exchange
Note Collection Account).  Lease Administration Amounts are the property of the
Servicer.

 

(c)                                  Administration Fee.  As compensation for
the performance of its obligations under the Servicing Agreement and this
Supplement relating to the servicing of the 2016-A Exchange

 

5

--------------------------------------------------------------------------------


 

Note, the Servicer will be entitled to the Administration Fee, payable according
to the Exchange Note Supplement.

 

Section 3.11.                          Servicer’s Expenses.  If Ford Credit is
the Servicer, it may retain for its own account 2016-A Collections to the extent
of reimbursable amounts under Section 3.8 of the Servicing Agreement for the
2016-A Reference Pool.

 

ARTICLE IV
ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS

 

Section 4.1.                                 Bank Accounts

 

(a)                                 Establishment of Bank Accounts.  On or
before the Exchange Note Issuance Date, the Servicer will establish the
following segregated trust accounts at a Qualified Institution (initially the
corporate trust department of U.S. Bank National Association), each in the name
“U.S. Bank National Association, as Indenture Trustee, as secured party for Ford
Credit Auto Lease Trust 2016-A”, to be designated as follows:

 

(i)                           “Exchange Note Collection Account” with account
number 183706000;

 

(ii)                        “Collection Account” with account number 183706001;
and

 

(iii)                     “Reserve Account” with account number 183706003.

 

(b)                                 Control of the Bank Accounts.  Each of the
Bank Accounts will be under the control of the Indenture Trustee so long as the
Bank Accounts remain subject to the Lien of the Indenture, except that the
Servicer may make deposits to and direct the Indenture Trustee to make deposits
to or withdrawals from the Bank Accounts according to the Transaction
Documents.  The Servicer may direct the Indenture Trustee to withdraw from the
Exchange Note Collection Account and pay to the Servicer or as directed by the
Servicer amounts that are not Exchange Note Available Funds for a Collection
Period or that were deposited in the Exchange Note Collection Account in error. 
Following the payment in full of the Notes and the release of the Bank Accounts
from the Lien of the Indenture, the Exchange Note Collection Account will be
under the control of the Collateral Agent, the Collection Account will be under
the control of the Servicer and the Reserve Account will be under the control of
the Depositor.  Following the payment in full of the 2016-A Exchange Note, the
Exchange Note Collection Account will be under the control of the Borrowers.

 

(c)                                  Benefit of Accounts; Deposits and
Withdrawals.  The Bank Accounts and all cash, money, securities, investments,
financial assets and other property deposited in or credited to them will be
held by the Indenture Trustee (i) until the payment in full of the Notes and the
release of the Bank Accounts from the Lien under the Indenture, as secured party
for the benefit of the Secured Parties, (ii) then, until the payment in full of
the 2016-A Exchange Note, as agent of the Collateral Agent and (iii) then, as
agent of the Borrowers.  All deposits to and withdrawals from the Bank Accounts
will be made according to the Transaction Documents.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Maintenance of Accounts.  If an institution
maintaining the Bank Accounts ceases to be a Qualified Institution, the Servicer
will, with the Indenture Trustee’s assistance as necessary, move the Bank
Accounts to a Qualified Institution within 30 days.

 

(e)                                  Compliance.  Each Bank Account will be
subject to the Account Control Agreement or the Titling Company Account Control
Agreement.  The Servicer will ensure that the Account Control Agreement and the
Titling Company Account Control Agreement require the Qualified Institution
maintaining the Bank Accounts to comply with “entitlement orders” (as defined in
Section 8-102 of the UCC) from the Indenture Trustee without further consent of
the Issuer, if the Notes are Outstanding, or the Borrowers, if the 2016-A
Exchange Note is Outstanding, and to act as a “securities intermediary”
according to the UCC.

 

Section 4.2.                                 Investment of Funds in Bank
Accounts.

 

(a)                                 Permitted Investments.  If no Default, Event
of Default or Exchange Note Default has occurred and is continuing, the Servicer
may instruct the Indenture Trustee to invest any funds in the Bank Accounts in
Permitted Investments and, if investment instructions are received, the
Indenture Trustee will direct the Qualified Institution maintaining the Bank
Accounts to invest the funds in the Bank Accounts in those Permitted
Investments.  The investment instructions from the Servicer may be in the form
of a standing instruction.  If (i) the Servicer fails to give investment
instructions for any funds in a Bank Account to the Indenture Trustee by 11:00
a.m. New York time (or other time as may be agreed by the Indenture Trustee) on
the Business Day before a Payment Date or (ii) the Qualified Institution
receives notice from the Indenture Trustee that a Default, Event of Default or
Exchange Note Default has occurred and is continuing for the Notes or the 2016-A
Exchange Note, the Qualified Institution will invest and reinvest funds in the
Bank Accounts according to the last investment instructions received, if any. 
If no prior investment instructions have been received or if the instructed
investments are no longer available or permitted, the Indenture Trustee will
notify the Servicer and request new investment instructions, and the funds will
remain uninvested until new investment instructions are received.  The Servicer
may direct the Indenture Trustee to consent, vote, waive or take any other
action, or not to take any action, on any matters available to the holder of the
Permitted Investments.

 

(b)                                 Maturity of Investments.  Any Permitted
Investments of funds in the Bank Accounts (or any reinvestments of the Permitted
Investments) for a Collection Period must mature, if applicable, and be
available no later than the Business Day before the related Payment Date. 
However, funds in the Reserve Account may be invested in Permitted Investments
that will not mature or be available before the related Payment Date if the
Rating Agency Condition has been satisfied for the investment.  Any Permitted
Investments with a maturity date will be held to their maturity, except that
such Permitted Investments may be sold or disposed of before their maturity
(i) if they relate to funds in the Reserve Account required to satisfy the
Reserve Account Draw Amount on a Payment Date or (ii) in connection with the
sale or liquidation of the Leases and Leased Vehicles following an Exchange Note
Default under Section 6.6(a) of the Credit and Security Agreement.

 

(c)                                  No Liability for Investments.  None of the
Depositor, the Servicer, the Indenture Trustee or the Qualified Institution
maintaining any Bank Account will be liable for the selection

 

7

--------------------------------------------------------------------------------


 

of Permitted Investments or for investment losses incurred on Permitted
Investments (other than in the capacity as obligor, if applicable).

 

(d)                                 Continuation of Liens in Investments.  The
Servicer will not direct the Indenture Trustee to make any investment of any
funds or to sell any investment held in the Bank Account unless the security
interest Granted and perfected in the account in favor of the Indenture Trustee
will continue to be perfected in the investment or the proceeds of the sale
without further action by any Person.

 

(e)                                  Investment Earnings.  The Servicer will
receive investment earnings (net of losses and investment expenses) on funds in
the Bank Accounts as additional compensation for the servicing of the Leases and
Leased Vehicles.  The Servicer will direct the Indenture Trustee to withdraw the
investment earnings and distribute them to the Servicer on each Payment Date.

 

Section 4.3.                                 Deposits and Payments.

 

(a)                                 Exchange Note Issuance Date Deposit.  On the
Exchange Note Issuance Date, the Servicer will deposit in the Exchange Note
Collection Account an amount equal to the sum of (i) the Cutoff Date Payahead
Amount and (ii) all Active Lease Proceeds, Terminating Lease Proceeds and Closed
Lease Proceeds (excluding Recoveries) received and applied on the Leases during
the period from the Cutoff Date to two Business Days before the Exchange Note
Issuance Date.

 

(b)                                 Deposit of 2016-A Collections.

 

(i)                                     If the Servicer’s short term unsecured
debt is not rated at least the Monthly Deposit Required Ratings or a Reference
Pool Servicer Termination Event for the 2016-A Reference Pool occurs, the
Servicer will deposit in the Exchange Note Collection Account all Active Lease
Proceeds, Terminating Lease Proceeds and Closed Lease Proceeds (excluding
Recoveries) received and applied on the Leases within two Business Days after
application.

 

(ii)                                  If the Servicer is Ford Credit and Ford
Credit’s short term unsecured debt is rated at least “F1+” by Fitch and “A-1” by
Standard & Poor’s (the “Monthly Deposit Required Ratings”), Ford Credit may
deposit all Active Lease Proceeds, Terminating Lease Proceeds and Closed Lease
Proceeds (excluding Recoveries) received and applied on the Leases in the
Exchange Note Collection Account on the Business Day before each Payment Date
or, with satisfaction of the Rating Agency Condition, on each Payment Date.

 

(iii)                               The Servicer may deposit in the Exchange
Note Collection Account all Administrative Reallocation Amounts, Active Lease
Advances, Payment Extension Fees and Recoveries received and applied in a
Collection Period on the Business Day before the related Payment Date or, with
satisfaction of the Rating Agency Condition, on the related Payment Date.

 

(c)                                  Reconciliation of Deposits.  If Ford Credit
is the Servicer and for any Payment Date, the sum of (i) 2016-A Collections for
the Collection Period, plus (ii) Administrative Reallocation Amounts for the
Payment Date, exceeds the amounts deposited under Section 4.3(b) for the
Collection Period, Ford Credit will deposit an amount equal to the excess into
the

 

8

--------------------------------------------------------------------------------


 

Collection Account on the Business Day before the Payment Date or, with
satisfaction of the Rating Agency Condition, on the Payment Date.  If, for any
Payment Date, the amounts deposited under Section 4.3(b) for the Collection
Period exceed the sum of (i) 2016-A Collections for the Collection Period, plus
(ii) Administrative Reallocation Amounts for the Payment Date, the Indenture
Trustee will pay to Ford Credit an amount equal to the excess within two
Business Days of Ford Credit’s direction, but no later than the Payment Date. 
If requested by the Indenture Trustee, Ford Credit will provide reasonable
supporting details for its calculation of the amounts to be deposited or paid
under this Section 4.3(c).

 

(d)                                 Net Deposits.  Ford Credit may make the
deposits and payments required by Section 4.3(b) net of Reference Pool Servicing
Fees to be paid to Ford Credit for the Collection Period, Advance Reimbursement
Amounts the Servicer is permitted to retain under Section 4.4(b) and amounts the
Servicer is permitted to retain or be reimbursed for under Section 3.10.  The
Servicer will account for all deposits and payments in the Monthly Investor
Report as if the amounts were deposited and/or paid separately.

 

(e)                                  No Segregation.  Pending deposit in the
Exchange Note Collection Account, the Servicer is not required to segregate
2016-A Collections or Payaheads from its own funds.

 

Section 4.4.                                 Advances.

 

(a)                                 Advances by Servicer.  The Servicer may, at
its option, make an advance for each Active Lease other than an Advance Payment
Plan Lease and each Collection Period if the Base Payment exceeds the sum of
(i) Active Lease Proceeds (which may be positive or negative) plus (ii) the
Payahead Draw, by depositing the amount of the excess (equal to the Active Lease
Advance) in the Exchange Note Collection Account on the Business Day before the
related Payment Date or, with satisfaction of the Rating Agency Condition, on
that Payment Date.  However, the Servicer will only make Active Lease Advances
on a Lease if the Servicer, in its sole discretion, determines that the advances
will be recoverable from subsequent 2016-A Collections (whether relating to the
Lease and Leased Vehicle or another Lease or Leased Vehicle) under
Section 4.3(b).

 

(b)                                 Reimbursement for Outstanding Advances. 
During each Collection Period, the Servicer will be reimbursed for any
outstanding Advance Balance on a Lease for the prior Collection Period (or, for
the first Collection Period, as of the Cutoff Date) by retaining the following
amounts (the “Advance Reimbursement Amount”) in the following order of priority:

 

(i)                                     first, if the Lease is an Active Lease
in the Collection Period, an amount equal to the lesser of (A) the sum of
(1) Active Lease Proceeds, plus (2) the Administrative Reallocation Amount, if
any, minus (3) the Base Payment, in each case for the Lease and the Collection
Period and (B) the Advance Balance;

 

(ii)                                  second, if the Lease is a Terminating
Lease or a Closed Lease in the Collection Period, an amount equal to the lesser
of (A) the sum of (1) the Terminating Lease Proceeds, plus (2) the Closed Lease
Proceeds, plus (3) the Administrative Reallocation Amount, if any, in each case
for the Lease and the Collection Period and (B) the Advance Balance; and

 

9

--------------------------------------------------------------------------------


 

(iii)                               third, on and after the Collection Period
that includes the Closed Date for the Lease, an amount equal to the lesser of
(A) the sum of Active Lease Proceeds, Terminating Lease Proceeds, Closed Lease
Proceeds and Administrative Reallocation Amounts (in each case not relating to
the Lease) for the Collection Period and (B) the excess, if any, of (1) the
Advance Balance over (2) the amount retained by the Servicer under
Section 4.3(b)(ii) for the current Collection Period.

 

(c)                                  Direction for Reimbursement.  The Servicer
may direct the Indenture Trustee, if the Notes are Outstanding, and then, the
Collateral Agent, to withdraw from the Exchange Note Collection Account and pay
to the Servicer any amounts the Servicer is entitled to retain under this
Section 4.3(c) if those amounts have been deposited in the Exchange Note
Collection Account.

 

Section 4.5.                                 Payment of Advances.  If a
successor Servicer is appointed under the Servicing Agreement, the predecessor
Servicer will be entitled to be reimbursed for the Advance Balances outstanding
on the date of resignation or termination of the predecessor Servicer.  Advance
Reimbursement Amount for a Lease will be applied (a) first, to the Advance
Balances outstanding on the date of resignation or termination of the
predecessor Servicer and (b) second, to the remaining portion, if any, of the
Advance Balances.

 

Section 4.6.                                 Reserve Account Draw Amount.  At
least two Business Days before each Payment Date, the Servicer will calculate
the Reserve Account Draw Amount for the Payment Date and will direct the
Indenture Trustee to withdraw the amount, if any, from the Reserve Account and
deposit it in the Exchange Note Collection Account.

 

Section 4.7.                                 Direction to Indenture Trustee for
Distributions.  On or before two Business Days before a Payment Date, the
Servicer will direct the Indenture Trustee (based on the most recent Monthly
Investor Report) to make the withdrawals, deposits, distributions and payments
required to be made on the Payment Date under Section 5.1 of the Exchange Note
Supplement and Section 8.2 of the Indenture and Section 4.3(c) of this
Agreement.

 

ARTICLE V
SERVICER

 

Section 5.1.                                 Servicer’s Representations and
Warranties.  The Servicer has made the representations and warranties in
Section 6.1 of the Servicing Agreement, which representations and warranties
(i) the Lender, the Titling Companies and the Collateral Agent have relied on,
and the Depositor and the Issuer will rely on in acquiring the 2016-A Exchange
Note, and (ii) are remade as of the Exchange Note Issuance Date and will survive
the sale and assignment of the 2016-A Exchange Note by Ford Credit to the
Depositor and by the Depositor to the Issuer and the pledge of the 2016-A
Exchange Note by the Issuer to the Indenture Trustee under the Indenture.

 

Section 5.2.                                 Indemnities of Servicer.

 

(a)                                 Indemnification under Servicing Agreement. 
In addition to the Indemnified Persons listed in Section 6.3(a) of the Servicing
Agreement, the Servicer will also indemnify the Issuer, the Owner Trustee and
the Indenture Trustee as “Indemnified Persons” under those Sections.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Indemnification for Servicing.  The Servicer
will indemnify each Titling Company, each Holding Company, the Administrative
Agent, the Collateral Agent, the Lender, the Issuer, the Owner Trustee, the
Indenture Trustee, the 2016-A Exchange Noteholder and their officers, directors,
employees and agents (each, an “Indemnified Person”) for all fees, expenses,
losses, damages and liabilities resulting from the Servicer’s (including in its
capacity as Custodian) willful misconduct, bad faith or negligence in performing
its obligations under the Transaction Documents (including the fees and expenses
of defending themselves against any loss, damage or liability and any fees and
expenses incurred in connection with any proceedings brought by the Indemnified
Person to enforce the Servicer’s indemnification obligations).

 

(c)                                  Proceedings.  If an Indemnified Person
receives notice of a Proceeding against it, the Indemnified Person will, if a
claim will be made against the Servicer under this Section 5.2, promptly notify
the Servicer of the Proceeding.  The Servicer may participate in and assume the
defense and settlement of a Proceeding at its expense.  If the Servicer notifies
the Indemnified Person of its intention to assume the defense of the Proceeding
with counsel reasonably satisfactory to the Indemnified Person, and so long as
the Servicer assumes the defense of the Proceeding in a manner reasonably
satisfactory to the Indemnified Person, the Servicer will not be liable for fees
and expenses of counsel to the Indemnified Person unless there is a conflict
between the interests of the Servicer and the Indemnified Person.  If there is a
conflict, the Servicer will pay the reasonable fees and expenses of separate
counsel to the Indemnified Person.  No settlement of a Proceeding may be made
without the approval of the Servicer and the Indemnified Person, which approval
will not be unreasonably withheld.

 

(d)                                 Survival of Obligations.  The Servicer’s
obligations under this Section 5.2, for the period it was the Servicer, will
survive the Servicer’s resignation or termination, the termination of this
Supplement, the resignation or removal of the Owner Trustee or the Indenture
Trustee and the termination of the Issuer.

 

(e)                                  Repayment.  If the Servicer makes a payment
to an Indemnified Person under this Section 5.2 and the Indemnified Person later
collects from others any amounts for which the payment was made, the Indemnified
Person will promptly repay those amounts to the Servicer.

 

Section 5.3.                                 Reference Pool Servicer Termination
Events.  The Reference Pool Servicer Termination Events applicable to the 2016-A
Reference Pool are as stated in Section 7.3(a) of the Servicing Agreement. 
There are no additional Reference Pool Servicer Termination Events for the
2016-A Reference Pool.

 

Section 5.4.                                 Servicer May Own Exchange Note and
Notes.  The Servicer and any Affiliate of the Servicer may, in its individual or
other capacity, become the owner or pledgee of the 2016-A Exchange Note and the
Notes with the same rights as it would have if it were not the Servicer or an
Affiliate of the Servicer, except as otherwise stated in any Transaction
Document.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VI
TERMINATION

 

Section 6.1.                                 Clean-Up Call.

 

(a)                                 Servicer Option.  If the aggregate Note
Balance on the last day of a Collection Period is equal to or less than 5% of
the initial aggregate Note Balance, the Servicer will have the option to
purchase the 2016-A Exchange Note in whole but not in part on the related
Payment Date.  The Servicer may exercise its option to purchase the 2016-A
Exchange Note by (i) notifying the Collateral Agent, the Borrowers, the Owner
Trustee, the Administrative Agent, the Indenture Trustee and the Rating Agencies
at least ten days before the related Payment Date (which Payment Date will be
the Exchange Note Purchase Date) and (ii) depositing in the Exchange Note
Collection Account an amount equal to the Exchange Note Purchase Price on the
Business Day before the Exchange Note Purchase Date (or, with satisfaction of
the Rating Agency Condition, on the Exchange Note Purchase Date).  However, the
Servicer may not exercise its option to purchase the 2016-A Exchange Note unless
the sum of (i) the Exchange Note Purchase Price and (ii) the amount in the
Exchange Note Collection Account for the related Collection Period, is greater
than or equal to the sum of (A) the Note Redemption Price for the Notes and
(B) all other amounts payable by the Issuer under the Transaction Documents.

 

(b)                                 Cancellation and Reallocation.  If the
Servicer and the Lender under the Credit and Security Agreement are the same
entity, on purchase of the 2016-A Exchange Note by the Servicer under
Section 6.1(a), the Servicer may, on notice to the Borrowers, the Lender, the
Collateral Agent and the Administrative Agent, direct that the 2016-A Exchange
Note be cancelled by the Lender and the Leases and related Leased Vehicles be
reallocated to the Revolving Facility Pool by the Collateral Agent.

 

Section 6.2.                                 Termination of Servicing
Supplement.  This Supplement will terminate when the Servicing Agreement
terminates, and may also be terminated by the Servicer or the Titling Companies
at any time after the payment in full or cancellation of the 2016-A Exchange
Note.

 

ARTICLE VII
OTHER AGREEMENTS

 

Section 7.1.                                 No Petition.  Each party agrees
that, before the date that is one year and one day (or, if longer, any
applicable preference period) after the payment in full of (a) all Secured
Obligations, including all Exchange Notes, and any other Securities, (b) all
securities issued by the Depositor or by a trust for which the Depositor was a
depositor or (c) the Notes, it will not start or pursue against, or join any
other Person in starting or pursuing against, (i) either Titling Company or
either Holding Company, (ii) the Depositor or (iii) the Issuer, respectively,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings under any bankruptcy or similar law.  This
Section 7.1 will survive the termination of this Supplement.

 

Section 7.2.                                 Conflict with Servicing Agreement. 
If there is a conflict between this Supplement and the Servicing Agreement, this
Supplement will govern for the 2016-A Reference Pool only.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1.                                 Amendments.  This Supplement may be
amended according to Section 9.1 of the Servicing Agreement.  Promptly on the
execution of an amendment to this Supplement or the Servicing Agreement, (a) the
Servicer will deliver a copy of the amendment to the Issuer, the Indenture
Trustee, the Administrator and the Rating Agencies and (b) the Indenture Trustee
will notify each Noteholder of the substance of the amendment.

 

Section 8.2.                                 Benefit of Agreement; Third-Party
Beneficiaries.  The Servicing Agreement and this Supplement are for the benefit
of and will be binding on the parties and their permitted successors and
assigns.  The 2016-A Exchange Noteholder, the Owner Trustee and the Indenture
Trustee for the benefit of the Secured Parties will be third-party beneficiaries
of this Supplement and may enforce this Supplement against the Servicer.  No
other Person will have any right or obligation under this Supplement.

 

Section 8.3.                                 GOVERNING LAW.  THIS SUPPLEMENT
WILL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW
YORK.

 

Section 8.4.                                 Severability.  If a part of this
Supplement is held invalid, illegal or unenforceable, then it will be deemed
severable from the remaining Supplement and will in no way affect the validity,
legality or enforceability of the remaining Supplement.

 

Section 8.5.                                 Headings.  The headings in this
Supplement are included for convenience and will not affect the meaning or
interpretation of this Supplement.

 

Section 8.6.                                 Counterparts.  This Supplement may
be executed in multiple counterparts.  Each counterpart will be an original and
the counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

13

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

 

as Servicer for the Collateral Specified Interests and the 2016-A Reference Pool
and as Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CAB EAST LLC,

 

 

acting for its series of limited liability company interests designated as the
“Collateral Specified Interest,” as a Titling Company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CAB WEST LLC,

 

 

acting for its series of limited liability company interests designated as the
“Collateral Specified Interest,” as a Titling Company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

HTD LEASING LLC,

 

 

as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Servicing Supplement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Monthly Investor Report

 

Ford Credit Auto Lease Trust 2016-A
Monthly Investor Report

 

Payment Date
Collection Period
Transaction Month

 

Additional information about the structure, cashflows, defined terms and parties
for this transaction can be found in the prospectus, available on the SEC
website (http://www.sec.gov) under the registration number 333-208514 and at
http://www.fordcredit.com/institutionalinvestments/index.jhtml.

 

I. SUMMARY

 

 

 

Initial Balance

 

Beginning of
Period Balance

 

End of Period
Balance

 

End of Period
Factor

 

 

 

 

 

 

 

 

 

 

 

2016-A Reference Pool Balance

 

 

 

 

 

 

 

 

 

Total Note Balance

 

 

 

 

 

 

 

 

 

Total Overcollateralization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2016-A Exchange Note Balance

 

 

 

 

 

 

 

 

 

2016-A Exchange Note Overcollateralization

 

 

 

 

 

 

 

 

 

 

Overcollateralization

 

Beginning of
Period

 

End of Period

 

2016-A Reference Pool Balance as a % of Total Note Balance

 

 

 

 

 

2016-A Reference Pool Balance as a % of 2016-A Exchange Note Balance

 

 

 

 

 

 

 

 

Note Interest Rate

 

Initial Balance

 

Beginning of
Period Balance

 

End of Period
Balance

 

End of Period
Factor

 

Class A-1 Notes

 

 

 

 

 

 

 

 

 

 

 

Class A-2a Notes

 

 

 

 

 

 

 

 

 

 

 

Class A-2b Notes

 

 

 

 

 

 

 

 

 

 

 

Class A-3 Notes

 

 

 

 

 

 

 

 

 

 

 

Class A-4 Notes

 

 

 

 

 

 

 

 

 

 

 

Class B Notes

 

 

 

 

 

 

 

 

 

 

 

Class C Notes

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal Payments

 

Interest Payments

 

Total Payments

 

 

 

Actual

 

per  $1000 Face

 

Actual

 

per $1000 Face

 

Actual

 

per $1000 Face

 

Class A-1 Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Class A-2a Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Class A-2b Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Class A-3 Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Class A-4 Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Class B Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Class C Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EA-1

--------------------------------------------------------------------------------


 

II. POOL INFORMATION

 

 

 

Lease Balance

 

Securitization Value

 

Residual Portion of
Securitization Value

 

 

 

 

 

 

 

 

 

2016-A Reference Pool Balance

 

 

 

 

 

 

 

Beginning of Period

 

 

 

 

 

 

 

Change

 

 

 

 

 

 

 

End of Period

 

 

 

 

 

 

 

 

Residual Portion of Securitization Value as % of Securitization Value at end of
period

 

 

 

At Cutoff Date

 

Terminations in
Prior Periods

 

Beginning of
Period

 

Terminations in
Current Period

 

End of Period

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning of
Period

 

End of Period

 

 

 

 

 

 

 

Weighted Average Remaining Term to Maturity in Months

 

 

 

 

 

 

Delinquent Leases

 

Number of Leases

 

Securitization Value

 

% of End of Period
Reference Pool
Balance

 

 

 

 

 

 

 

 

 

31 – 60 Days Delinquent

 

 

 

 

 

 

 

61 – 90 Days Delinquent

 

 

 

 

 

 

 

91 –120 Days Delinquent

 

 

 

 

 

 

 

Over 120 Days Delinquent

 

 

 

 

 

 

 

Total Delinquent Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delinquency Trigger: [Y/N]

 

 

 

 

 

 

 

 

Prepayment Speed

 

Current Period

 

Cumulative

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III.  EXCHANGE NOTE COLLECTIONS AND DISTRIBUTIONS

 

Collections

Base Monthly Payments (Rent)

plus: Payoffs

plus: Other (including extension fees, excess charges, etc.)

minus: Payaheads

plus: Payahead Draws

plus: Advances

minus: Advance Reimbursement Amounts

plus: Net Sale Proceeds

plus: Recoveries

Total Collections

Reserve Account Draw Amount

Total Collections Plus

Reserve Account Draw Amounts

 

Exchange Note Distributions

 

 

 

Amount Due

 

Amount Paid

 

Remaining
Available Funds

 

Shortfall

 

Ref Pool Servicing Fee and Adv Reimbursement

 

 

 

 

 

 

 

 

 

2016-A Exchange Note Interest Payment

 

 

 

 

 

 

 

 

 

Shortfall Payment (to cover Notes)

 

 

 

 

 

 

 

 

 

Reserve Account Deposit

 

 

 

 

 

 

 

 

 

2016-A Exchange Note Principal Payment

 

 

 

 

 

 

 

 

 

Shared Amounts

 

 

 

 

 

 

 

 

 

Revolving Facility Pool Remaining Amounts

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

EA-2

--------------------------------------------------------------------------------


 

IV. AVAILABLE FUNDS AND DISTRIBUTIONS

 

Available Funds

2016-A Exchange Note Interest Payment

2016-A Exchange Note Principal Payment

Shortfall Payment (to cover Notes)

Total

 

ABS Note Distributions

 

Amount Due

 

Amount Paid

 

Remaining
Available Funds

 

Shortfall

 

Trustee Fees and Expenses

 

 

 

 

 

 

 

 

 

Administration Fee

 

 

 

 

 

 

 

 

 

Class A-1 Interest

 

 

 

 

 

 

 

 

 

Class A-2a Interest

 

 

 

 

 

 

 

 

 

Class A-2b Interest

 

 

 

 

 

 

 

 

 

Class A-3 Interest

 

 

 

 

 

 

 

 

 

Class A-4 Interest

 

 

 

 

 

 

 

 

 

Total Class A Interest

 

 

 

 

 

 

 

 

 

First Priority Principal Payment

 

 

 

 

 

 

 

 

 

Class B Interest

 

 

 

 

 

 

 

 

 

Second Priority Principal Payment

 

 

 

 

 

 

 

 

 

Class C Interest

 

 

 

 

 

 

 

 

 

Specified Reserve Deposit

 

 

 

 

 

 

 

 

 

Regular Principal Payment

 

 

 

 

 

 

 

 

 

Additional Trustee Fee and Expenses

 

 

 

 

 

 

 

 

 

Remaining Funds to Holder of Residual Interest

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

V. RECONCILIATION OF ADVANCES AND PAYAHEADS

 

Advances

Beginning of Period Advance Balance

plus: Additional Advances

minus: Advance of Reimbursement Amounts

End of Period Advance Balance

 

Payaheads

Beginning of Period Payahead Balance

plus: Additional Payaheads

minus: Payahead Draws

End of Period Payahead Balance

 

VI.  RESERVE ACCOUNT

 

Beginning of Period Reserve Account Balance

minus: Reserve Account Draw

plus: Reserve Deposit from Exchange Note Distributions

plus: Reserve Deposit from Note Distributions

End of Period Reserve Account Balance

 

Memo: Required Reserve Amount

 

VII. OVERCOLLATERALIZATION INFORMATION

 

Targeted Overcollateralization Amount

Actual Overcollateralization Amount (EOP Pool Balance — EOP Note Balance)

 

EA-3

--------------------------------------------------------------------------------


 

VIII. LEASE TERMINATIONS

 

 

 

Number of Leases

 

Securitization Value

 

 

 

Current Period

 

Cumulative

 

Current Period

 

Cumulative

 

Retained Vehicles

 

 

 

 

 

 

 

 

 

Early Terminations

 

 

 

 

 

 

 

 

 

Standard Terminations

 

 

 

 

 

 

 

 

 

Total Retained

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Returned Vehicles

 

 

 

 

 

 

 

 

 

Early Terminations

 

 

 

 

 

 

 

 

 

Standard Terminations

 

 

 

 

 

 

 

 

 

Total Returned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charged Off /Repossessed Vehicles

 

 

 

 

 

 

 

 

 

Removals by Servicer and Other

 

 

 

 

 

 

 

 

 

Total Terminations

 

 

 

 

 

 

 

 

 

 

 

 

Current Period

 

Cumulative

 

Memo:

1) Removals of Leases Terminated in Prior Periods

 

 

 

 

 

 

2) Number of Leases Scheduled to Terminate

 

 

 

 

 

Return Rate (Returned/Total Terminations)

 

 

 

 

 

Early Termination Rate (Early Terminations /Total Terminations)

 

 

 

 

 

 

Note:  An Early Termination is a lease that terminates more than three months
prior to the month in which it is scheduled to terminate.

 

IX. GAIN (LOSS) CALCULATIONS

 

 

 

Number of Leases

 

Gain (Loss)

 

 

 

Current Period

 

Cumulative

 

Current Period

 

Cumulative

 

Gain (Loss) on Retained Vehicles

 

 

 

 

 

 

 

 

 

Customer Payments

 

 

 

 

 

 

 

 

 

plus: Payahead draws

 

 

 

 

 

 

 

 

 

minus: Unreimbursed Advances

 

 

 

 

 

 

 

 

 

minus: Securitization Value of Retained Vehicles

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

Gain (Loss) Per Retained Vehicle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gain (Loss) on Returned Vehicles

 

 

 

 

 

 

 

 

 

Customer Payments

 

 

 

 

 

 

 

 

 

plus: Net Sale Proceeds

 

 

 

 

 

 

 

 

 

plus: Payahead Draws

 

 

 

 

 

 

 

 

 

minus: Unreimbursed Advances

 

 

 

 

 

 

 

 

 

minus: Securitization Value of Returned Vehicles

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

Gain (Loss) Per Returned Vehicle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Gain (Loss) Charged Off / Repo Vehicles

 

 

 

 

 

 

 

 

 

Credit Gain (Loss) Per Charged Off / Repo Vehicle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Recoveries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Gain (Loss)—Net of Recoveries

 

 

 

 

 

 

 

 

 

Average Gain (Loss) on all Retained, Returned, and Repossessed Vehicles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Removals by Servicer and Other

 

 

 

 

 

 

 

 

 

Note: There is no Gain or Loss on Removals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Memo: Residual Gain (Loss) on Returned Vehicles

 

 

 

 

 

 

 

 

 

Net Sale Proceeds

 

 

 

 

 

 

 

 

 

plus: Excess Wear and Use and Excess Mileage Assessed

 

 

 

 

 

 

 

 

 

minus: Residual Portion of Securitization Value

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

Residual Gain (Loss) Per Returned Vehicle

 

 

 

 

 

 

 

 

 

 

EA-4

--------------------------------------------------------------------------------


 

 

 

Percent

 

Prior and Current Collection Periods Average Gain (Loss):

 

 

 

 

 

 

 

Ratio of Total Gain (Loss) to the Average Pool Balance (annualized)

 

 

 

Third Prior Collection Period

 

 

 

Second Prior Collection Period

 

 

 

Prior Collection Period

 

 

 

Current Collection Period

 

 

 

Four Month Average (Current and Prior Three Collection Periods)

 

 

 

 

 

 

 

Ratio of Cumulative Total Gain (Loss) for all Collection Periods to Initial Pool
Balance

 

 

 

 

EA-5

--------------------------------------------------------------------------------


 

X.  REPURCHASE  DEMAND ACTIVITY (RULE 15Ga-1)

 

[No activity to report]

 

 

 

 

 

 

 

Total Assets in ABS
by Originator

 

Assets That Were
Subject of Demand

 

Assets That Were
Reallocated or
Replaced

 

Assets Pending
Reallocation or
Replacement
(within cure period)

 

Demand in Dispute

 

Demand Withdrawn

 

Demand Rejected

Name of
Issuing
Entity

 

Check if
Registered

 

Name of
Originator

 

(#)

 

($)

 

(% of
pool
balance)

 

(#)

 

($)

 

(% of
pool
balance)

 

(#)

 

($)

 

(% of
pool
balance)

 

(#)

 

($)

 

(% of
pool
balance)

 

(#)

 

($)

 

(% of
pool
balance)

 

(#)

 

($)

 

(% of
pool
balance)

 

(#)

 

($)

 

(% of
pool
balance)

Retail Auto Leases:



Ford Credit Auto Lease Trust 2016-A



CIK#

 

 

 

Ford Motor Credit Company LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Most Recent Form ABS-15G for repurchase demand activity

 

Filed by:  Ford Motor Credit Company LLC

 

CIK#:  0000038009

 

Date:   February   , 20

 

EA-6

--------------------------------------------------------------------------------


 

SERVICER CERTIFICATION

 

 

 

This report is accurate in all material respects.

 

 

 

Ford Motor Credit Company LLC

 

 

 

/s/

 

[Assistant Treasurer]

 

 

EA-7

--------------------------------------------------------------------------------